An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF

NEVADA

(0:- 19479. My»

IN THE SUPREME COURT OF THE STATE OF NEVADA

DENNIS KNIGHT, No. 67292
Appellant,

 FELED

WELLS FARGO HOME MORTGAGE,
APR 2 l 2015

Res ondents.
TRACIE X} LSNDEMAN

CLERK CIF SUFREME COURT

3 was 5 jg %
BY DEF‘UTY CLERK

   

ORDER DISMISSING APPEAL
When this pro se appeal was docketed, this court gave
appellant 40 days to ﬁle and serve the civil pI‘Oper person appeal
statement. Appellant’s civil appeal statement was due in this court by
March 25, 2015. To date, appellant has failed to ﬁle the civil proper
person appeal statement or otﬂherwiee reepond to this court’e directive.

Accordingly we conclude that: appellant hae abandoned this appeal, and

“W e

ORDER this appeal DISMISSED.

 

Pickering

cc: Hon. Elissa F. Cadish, District Judge
Dennis Knight
Snell 8: Wilmer? LLP/Las Vegas
‘ Eighth District Court Clerk

154:2 0525